The judges being equally divided on the question whether the judgment should be reversed, the judgment is affirmed solely because of such division, which renders any opinion by the court impossible.
The judgment under review will be affirmed, solely because the judges are equally divided on the question as to whether such judgments should be reversed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, MINTURN, KALISCH, WHITE, VAN BUSKIRK, KAYS, JJ. 7.
For reversal — PARKER, BLACK, KATZENBACH, CAMPBELL, LLOYD, GARDNER, McGLENNON, JJ. 7. *Page 217